Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 04/29/2021 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-4, 6, 8-17 and 19.

Response to Amendments
Applicant’s submission of the new title (DISPLAY APPARATUS INCLUDING A GROOVE SURROUNDING A THROUGH PORTION) is acknowledged. This has overcome the previous objection to the Specification.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s claim amendments (e.g., “wherein an end portion of the inorganic insulating layer is covered by and in contact with the organic insulating layer at an outer side of the at least Kim et al. (US 20170237038 A1) presented in this Office action.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20170237038 A1; hereinafter “Kim”) (listed in the 04/22/2019 IDS).

In re Claim 1, Kim discloses a display apparatus (figs. 4, 6), comprising:
a substrate 601 (¶ 0044) comprising a display area AA (i.e., active area; ¶ 0030) and a peripheral area (i.e., the inactive area; ¶ 0008-0016. Hereinafter “PE”) outside the display area AA;
an inorganic insulating layer (611, 613, 615, 635, 636) (¶ 0049, 0050, 0068) stacked on the substrate 601 and located in the display area AA and the peripheral area PE;
an organic insulating layer (623, 624, 634) (¶ 0058, 0061, 0068) on the inorganic insulating layer (611, 613, 615, 635, 636);
HA (¶ 0030) located in the display area AA and penetrating through the substrate 601, the inorganic insulating layer (611, 613, 615, 635, 636), and the organic insulating layer (623, 624, 634); and
at least one groove (Fig. 6 annotated below; “Groove”) surrounding the through portion HA,
wherein an end portion of the inorganic insulating layer (611, 613, 615, 635, 636) is covered by and in contact with the organic insulating layer (623, 624, 634) at an outer side of the at least one groove (“Groove”), the end portion faces the through portion HA and the organic insulating layer (623, 624, 634) does not fill the at least one groove (“Groove”).


    PNG
    media_image1.png
    645
    904
    media_image1.png
    Greyscale



In re Claim 2, Kim discloses the display apparatus (fig. 6 annotated below) of claim 1, wherein the at least one groove comprises a first groove (e.g. “groove1”) surrounding the through portion HA and a second groove (e.g. “groove2”) spaced apart from the first groove (“groove1”) and surrounding the first groove (“groove1”),
a first region (e.g., “D1”) is located between the display area AA and the second groove (“groove2”), a second region (e.g., “D2”) is located between the first groove (“groove1”) and the second groove (“groove2”), and a third region (e.g., “D3”; the left most portion of “groove1”) is located between the first groove (“groove1”) and the through portion HA, and
in the first region (“D1”), the end portion of the inorganic insulating layer (611, 613, 615, 635, 636) is covered by the organic insulating layer (623, 624, 634).

    PNG
    media_image2.png
    645
    904
    media_image2.png
    Greyscale


In re Claim 3, Kim discloses the display apparatus (figs. 4, 6) of claim 1, further comprising a thin-film transistor TFT1 located on the substrate 601 in the display area AA and comprising a semiconductor layer 603, a gate electrode 612, a source electrode 616, and a drain electrode 617 (¶ 0049),
wherein the inorganic insulating layer (611, 613, 615, 635, 636) comprises at least one of a first inorganic insulating layer 611 (¶ 0049) located between the semiconductor layer 603 and the gate electrode 612 and a second inorganic insulating layer 613 (¶ 0050) located between the gate electrode 612 and the source and drain electrodes (616, 617).

In re Claim 4, Kim discloses the display apparatus (figs. 4, 6) of claim 2, further comprising a thin-film transistor TFT1 and a display device (the device portion above the thin-film transistor which includes the light-emitting portion), wherein the thin-film transistor TFT1 is located on the substrate 601 in the display area AA, and the display device is electrically connected to the thin-film transistor,
wherein the organic insulating layer (623, 624, 634) comprises at least one of a first organic insulating layer 623 (¶ 0058) and a second organic insulating layer 624 (¶ 0061), wherein the first organic insulating layer 623 covers the thin-film transistor TFT1, and the second organic insulating layer 639 is on the first organic insulating layer 638.

In re Claim 6, Kim discloses the display apparatus (figs. 4, 6) of claim 4, wherein the display device comprises an intermediate layer 627, a pixel electrode 626, and an opposite electrode 628 (¶ 0060), and the second organic insulating layer 624 exposes at least a portion of the pixel electrode 626.

In re Claim 8, Kim discloses the display apparatus (figs. 4, 6) of claim 2, wherein a blocking portion 640 (¶ 0073) including a material that is the same as a material included in the organic (623, 624, 634) is located in the second region (“D2”) (as shown in fig. 6 annotated above in claim 1).


Allowable Subject Matter
Claims 10-17 and 19 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893